In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

Nos. 03-2089 & 03-2129
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                v.

RANDALL RE and ANTHONY CALABRESE,
                                         Defendants-Appellants.

                         ____________
         Appeals from the United States District Court for
        the Northern District of Illinois, Eastern Division.
        No. 02 CR 448—Charles P. Kocoras, Chief Judge.
                         ____________
     ARGUED APRIL 8, 2004—DECIDED MARCH 22, 2005
                     ____________



  Before KANNE, EVANS, and WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. A jury found both Randall Re and
Anthony Calabrese guilty of conspiring to commit extortion
and conspiring to travel to commit extortion. In this con-
solidated appeal, the defendants challenge their convictions
and their sentences. We affirm their convictions, but pur-
suant to United States v. Booker, 125 S. Ct. 738 (2005) and
United States v. Paladino, No. 03-2296, 2005 WL 435430, at
*7 (7th Cir. Feb. 25, 2005), we order a limited remand
regarding their sentences.
2                                   Nos. 03-2089 & 03-2129

                        I. History
  Re and his wife, who lived near Chicago, Illinois, jointly
owned a warehouse in Englewood, Florida. The tenancy of
the warehouse was sporadic. In fact, the warehouse was
vacant more than it was occupied. Next to the Re property
was a warehouse owned by Gregory Leach. Because of their
neighboring properties, Leach and Re have known each
other since the early 1990s. However, various disputes over
the years, including one that escalated to the point of a law-
suit, strained their relationship.
  In the spring of 1997, Re listed his warehouse for sale at
$279,000. After the list price was reduced to $259,000, a po-
tential buyer, Jimmy Daughtry, surfaced. Daughtry offered
Re $200,000, which Re rejected, countering with a $240,000
offer.
  Daughtry ultimately decided to lease warehouse space
from Leach. Daughtry’s decision to lease from Leach, in-
stead of buying from Re, hinged upon representations Leach
made to Daughtry. According to Daughtry’s real estate agent,
Leach told Daughtry that a sewer line connecting Re’s prop-
erty with a local service station had been installed across
Leach’s property without Leach’s permission, without ap-
propriate permits, and without any inspections. On the same
day the lease agreement was signed, April 17, 1997,
Daughtry’s real estate agent informed Re via facsimile that
Leach’s statements to Daughtry about the sewer line killed
the sale. The agent even went so far as to advise Re to sue
Leach if what Leach had said was untrue.


A. The Assault
  On May 3, 1997, Leach was contacted by another “po-
tential lessee,” a person who identified himself as Sammy
Bender. Leach agreed to meet “Bender” at the warehouse so
that Bender could inspect the warehouse space. When
Nos. 03-2089 & 03-2129                                    3

Leach arrived at the warehouse, he noticed two men in a
dark car parked adjacent to the warehouse. As he ap-
proached the warehouse, one of the men stepped out and
introduced himself as Bender. The other man stayed in the
vehicle, slouched down, and appeared to be sleeping. Leach
escorted Bender into the warehouse. Prompted by questions
from Bender, Leach confirmed that he owned the warehouse
and knew Daughtry. At that point, an unidentified person
struck Leach from behind with a baseball bat. Bender
punched Leach in his face and throat.
  As Leach was falling to the floor, he reached for a small
gun he had brought with him, which he was licensed to
carry. The man with the bat warned Leach that he would be
killed if he was “going for” a gun. One of the men then took
the gun from Leach’s pocket. The beating continued for a
minute or so, and Leach was hit in the ribs, arms, legs, and
feet.
   As he was being beaten, one of his assailants told Leach
to “tell Jimmy [Daughtry] to move out” and repeatedly asked
Leach if he was “getting the message.” Leach stated numer-
ous times that he “got the message.” Eventually, the two men
fled. Leach then called 911 and his wife, gave a description
of the two men to the responding police officer, and drove
himself to the hospital.


B. Telephone Calls Closing the Matter
  Two days after the attack, Leach called Re in Illinois and
told Re that he did not want any more problems with their
warehouse properties. Re agreed. During their conversa-
tion, Leach also explained that he told Daughtry that he
would tear up the lease at any time if Daughtry wanted to
move out, but that Leach had no legal reason to break the
lease. Re responded that Leach could get Daughtry out if
Leach wanted to.
4                                    Nos. 03-2089 & 03-2129

  On May 7, Re called Leach. He told Leach he was thinking
of suing Daughtry, and Leach repeated that he was willing
to tear up Daughtry’s lease. Re requested Daughtry’s phone
number, which Leach provided. With Leach still on the line,
Re phoned Daughtry, disconnecting Leach as soon as
Daughtry answered. Leach and Re never spoke again. On
May 12, “Bender” called Leach and informed him that the
“matter was closed.”


C. Evidence Linking Re to Calabrese
  Between April 22 and April 30, 1997, telephone records
show thirteen communications between Re and Calabrese,
his co-defendant. No communications occurred between
May 1 and May 4.
  Re and Calabrese both resided near Chicago, Illinois.
However, on the day of Leach’s beating, both had traveled
to Florida. Re had flown to Florida to attend his father-in-
law’s funeral on the morning of May 3. Calabrese was
visiting Florida with a friend. He rented a car on May 2
in an area near Leach’s warehouse. On May 3, Calabrese,
accompanied by Robert Buckley, visited Dennis Kowalski.
Approximately one hour after their arrival, Calabrese and
Buckley exited Kowalski’s home through a door next to
which Kowalski kept a silver aluminum baseball bat, stat-
ing that they would return. The two returned one to two
hours later. The next day, Calabrese gave Kowalski a gun
and told Kowalski to “keep it or get rid of it.”
  Kowalski kept the gun until September 1999, when he
gave it to Jeff Cox. Cox stored the gun in his attic. In April
2000, Cox sold his home to Randy Bergman. Shortly after
moving in, Bergman discovered the gun in the attic and
took it to a Florida Sheriff’s office. It was turned over to the
Federal Bureau of Investigation. A search of the National
Crime Information Database revealed that the serial num-
Nos. 03-2089 & 03-2129                                      5

ber on the gun discovered by Bergman matched the number
of Leach’s gun, which was taken from him during the May
3, 1997, attack.


D. Leach’s Identification of Calabrese
  Immediately following the assault, Leach described Bender
to a Sarasota, Florida, sheriff’s deputy as a white male,
5'11" tall, approximately 240 pounds, having dark hair and
a dark complexion, appearing to be Italian with a square
jaw, and wearing gold chains.
  Nine months after the incident, Leach described Bender
to a Naperville, Illinois, police detective as a white male,
5'10" tall, approximately 35 years of age, 190 pounds, with
short curly hair and a beard and mustache.
   In the spring of 1998, Leach viewed two photo line-ups.
From the first line-up, he picked out a man who was later
identified as Calabrese. At trial, Leach identified Calabrese
as the man who had assaulted him and who was known to
him as “Bender.” From the next photo line-up, Leach iden-
tified a man who he thought was his second attacker. How-
ever, it was later determined that the individual Leach
selected from that line-up was not, in fact, present at the
May 3 assault. As a result, this person was never charged
with any crime resulting from these events.


                 II. Procedural Posture
  On November 1, 2002, the defendants were found guilty
of conspiring to commit extortion, 18 U.S.C. § 1951 (Count 1),
and conspiring to travel to commit extortion, 18 U.S.C.
§ 1952 (Count 2). The defendants jointly moved for a
judgment of acquittal under Rule 29(c) of the Federal Rules
of Criminal Procedure. The motion was denied. On Novem-
ber 22, the district court sentenced each defendant to
6                                    Nos. 03-2089 & 03-2129

eighty-seven months imprisonment for Count 1 and sixty
months imprisonment for Count 2, with the sentences to run
concurrently. In addition, a three-year term of supervised
release and a fine of $12,500 were imposed. The defendants
have appealed their convictions, and their sentences.


                       III. Analysis
A. Convictions
   The defendants mount three challenges to their convic-
tions. First, they assert that the district court erred when
it limited defendants’ inquiry into Leach’s misidentification
of his assailant in the second photo line-up. Second, they
generally question the sufficiency of the evidence to support
their convictions. Third, they specifically assert that the
government’s evidence was insufficient as to the interstate
commerce element required under § 1951 (“the Hobbs Act”).
Although the third issue merits a moment’s pause, we
ultimately conclude that all these arguments must fail.


    1. Misidentification
  The defendants claim that their convictions must be
reversed because of an incorrect evidentiary ruling by the
district court. During the cross-examination of Leach,
defense counsel attempted to discredit Leach’s identification
of “Bender” by highlighting Leach’s indisputably incorrect
identification of his second attacker. At one point, counsel
asked Leach, “You don’t see [the person you identified in
the second photo line-up] in the courtroom today?” The gov-
ernment objected, and the district court sustained the objec-
tion, further instructing the defense to avoid any similar
questions. In so ruling, the court differentiated between
Leach’s ability to identify his attackers, a proper subject for
cross-examination, and the government’s exercise of
Nos. 03-2089 & 03-2129                                               7

prosecutorial discretion, an improper subject for cross-ex-
amination. Defendants now assert that the restrictions
placed upon Leach’s cross-examination by the district court
were in error.
  We review the trial court’s limitation of the scope of
Leach’s cross-examination for abuse of discretion. United
States v. Lane, 323 F.3d 568, 579 (7th Cir.), cert. denied, 540
U.S. 818 (2003); United States v. Jackson, 51 F.3d 646, 652
(7th Cir. 1995). Under this deferential standard, an abuse
of discretion occurs only when no reasonable person could
take the view of the district court. Lane, 323 F.3d at 579
(quotation omitted). And even if the trial court did abuse its
discretion, we will not reverse a jury verdict if the erroneous
ruling is harmless. Id. (citing Fed. R. Crim. P. 52(a);
Rehling v. City of Chicago, 207 F.3d 1009, 1017 (7th Cir.
2000)).
  With respect to its aforementioned limitation of Leach’s
cross-examination, the district court reasoned that any in-
quiry into why the person identified by Leach in the second
photo array was not prosecuted, assuming the relevance of
such testimony, could not be permitted under Rule 403 of
the Federal Rules of Evidence1 because it would be “too
remote,” or, in other words, misleading and confusing to the
jury. However, defense counsel was allowed to cross-exam-
ine Leach extensively about the quality of his descriptions
and identifications of both “Bender” and the unknown as-
sailant. Defense counsel did, in fact, highlight numerous
inconsistencies.
  Later, during the defense’s cross-examination of one of
the investigating detectives from the Naperville Police


1
   Rule 403 states: “Although relevant, evidence may be excluded
if its probative value is substantially outweighed by the danger of
unfair prejudice, confusion of the issues, or misleading the jury . . .
.”
8                                    Nos. 03-2089 & 03-2129

Department, the problematic aspects of Leach’s description
of the unknown attacker were again pointed out to the jury,
while no inquiry into the exercise of prosecutorial discretion
was attempted. Counsel also sought to admit the second
photo line-up, which prompted a government objection.
While the court implicitly reaffirmed that the government’s
charging decisions are not proper subjects for cross-exam-
ination and argument, the court clarified that the accuracy
of Leach’s identification of his unknown attacker is relevant
to his credibility in that it may demonstrate Leach’s
inability to identify persons generally, including “Bender.”
Therefore, the court permitted the line-up to be admitted as
evidence.
  We fail to see how the district court’s limitation of Leach’s
cross-examination was in error, particularly given its later
evidentiary rulings allowing extensive inquiry into the
quality of Leach’s identifications and the admission of the
second photo line-up. On appeal, the defendants claim that
the ruling was in error because the particular question
counsel attempted to ask Leach during his cross-exami-
nation was posed only to illustrate Leach’s inability to cor-
rectly identify his assailant, which was an unquestionably
relevant topic of inquiry. However, this ignores the specific
phrasing of the question—“You don’t see [the person you
identified in the second photo line-up] in the courtroom
today?”—which indeed implicated (or, at the very least,
raised the specter of) the government’s exercise of prosecu-
torial discretion.
  We agree with the district court that the fact of the
government’s decision not to prosecute the individual Leach
misidentified as his unknown assailant in the second photo
line-up was distinct from and irrelevant to Leach’s ability
to identify his assailants. As the record demonstrates, the
court in no way prohibited inquiry into the quality of
Leach’s identifications.
 In fact, the district court allowed the defense to question
Leach and other witnesses at great length about the ac-
Nos. 03-2089 & 03-2129                                       9

curacy, specificity, and consistency of Leach’s descriptions
of both “Bender” and his other assailant. And, as we noted
above, the court allowed the second photo line-up to be
entered into evidence. Hence, the defense was given ample
opportunity to suggest to the jury that because Leach’s
identification of his unknown assailant was unreliable (in
fact, totally incorrect), his identification of “Bender” was
also suspect. See, e.g., United States v. Corgain, 5 F.3d 5, 7-
8 (1st Cir. 1993). In short, we conclude that the district
court correctly determined that under Rule 403, the ques-
tion asked by counsel, given its specific phrasing, would
mislead and confuse the jury. The limitation of Leach’s
cross-examination was not in error.


  2. Sufficiency of the Evidence
   The defendants also contend that the evidence was insuf-
ficient to support their convictions as to both counts. View-
ing all evidence and drawing all reasonable inferences in
the light most favorable to the government as we must,
United States v. Hicks, 368 F.3d 801, 804-05 (7th Cir. 2004),
their challenge fails. It is impossible for us to say that no
rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt. See id.
  “To sustain a conspiracy conviction, the government must
prove that ‘two or more persons joined together for the pur-
pose of committing a criminal act and that the charged
party knew of and intended to join the agreement.’ ” United
States v. Macedo, 371 F.3d 957, 965 (7th Cir. 2004) (quoting
United States v. Adkins, 274 F.3d 444, 450 (7th Cir. 2001)).
But direct evidence of the conspiratorial agreement is not
necessary. A jury may “find an agreement to conspire based
upon circumstantial evidence and reasonable inferences
drawn [from] the relationship of the parties, their overt
acts, and the totality of their conduct.” Id. (quotation
omitted). Moreover,
10                                   Nos. 03-2089 & 03-2129

     [d]ue to the covert nature of a conspiracy, direct evi-
     dence is rare and not only is the use of circumstantial
     evidence permissible, but circumstantial evidence may
     be the sole support for a conviction. . . . Circumstantial
     evidence is not less probative than direct evidence and,
     in some cases is even more reliable. . . . The evidence
     need not exclude every reasonable hypothesis of inno-
     cence so long as the total evidence permits a conclusion
     of guilt beyond a reasonable doubt.
United States v. Rodriguez, 53 F.3d 1439, 1445 (7th Cir.
1995) (citation omitted).
   We summarize briefly the key evidence the government
introduced at trial which permitted the jury to infer that Re
and Calabrese conspired to extort Leach: (1) Re and
Calabrese knew each other and both lived near Chicago,
Illinois; (2) Re and Calabrese contacted each other frequently
in the days leading up to Leach’s attack; (3) both were in
Florida on the day Leach was attacked; (4) Re had tried
unsuccessfully to sell his warehouse (which was vacant a
majority of the time) to Daughtry; (5) Re had a strong fi-
nancial motive to extort Leach because Leach’s lease of his
warehouse to Daughtry cost Re his sale; (6) Leach and Re
had an acrimonious history; (7) Leach’s assailants, after
confirming that Leach owned the warehouse and knew
Daughtry, indicated during the attack that their purpose
was to induce Leach to convince Daughtry to break his lease;
(8) Re indicated to Leach after the assault that he believed
Leach could “get Daughtry out” if Leach wanted to do so; (9)
Leach positively identified Calabrese (also known as
“Bender”) as one of his attackers; and (10) the gun taken
from Leach during his attack was linked to Calabrese. This
circumstantial evidence was sufficient to support the
defendants’ convictions as to both counts.
  3. Interstate Commerce Element of § 1951
  The defendants also claim that the evidence presented by
the government did not demonstrate that the alleged
Nos. 03-2089 & 03-2129                                           11

conspiracy affected interstate commerce, as required under
§ 1951.2 A de minimis or other slight effect on interstate
commerce is sufficient to meet this requirement. See, e.g.,
United States v. Peterson, 236 F.3d 848, 852 (7th Cir. 2001);
United States v. Bailey, 227 F.3d 792, 797 (7th Cir. 2000);
United States v. Morgano, 39 F.3d 1358, 1371 (7th Cir. 1994).
Moreover, the impact on commerce need not be actual;
given that the Hobbs Act criminalizes attempts as well as
completed crimes, it is enough that the conduct (here, the
conspiracy to extort) had the potential to impact commerce.
Morgano, 39 F.3d at 1371.
   As with the defendants’ sufficiency challenge discussed
above, they face an uphill battle here. See United States v.
Sanchez, 251 F.3d 598, 601 (7th Cir. 2001). We again view
all the evidence and draw all reasonable inferences in the
light most favorable to the prosecution and uphold the
verdict so long as any rational trier of fact could have found
the interstate commerce element beyond a reasonable
doubt. Hicks, 368 F.3d at 804-05.
  In this case, the government relied upon a “depletion of
assets theory” to meet the interstate commerce requirement
of the Hobbs Act. Under this theory, commerce is affected
when an enterprise which customarily purchases items in
interstate commerce has its assets depleted through extor-
tion, which in turn limits the victim-enterprise’s potential
as a purchaser of goods. See United States v. Elders, 569



2
    Section 1951 states:
      Whoever in any way or degree obstructs, delays, or affects
      commerce or the movement of any article or commodity in
      commerce, by robbery or extortion or attempts or conspires so
      to do, or commits or threatens physical violence to any person
      or property in furtherance of a plan or purpose to do anything
      in violation of this section shall be fined under this title or
      imprisoned not more than twenty years, or both.
12                                      Nos. 03-2089 & 03-2129

F.2d 1020, 1025 (7th Cir. 1978). At trial, the government
established the following: (1) if Daughtry had not paid Leach
rent, Leach would have had less money to pay the expenses
associated with Leach’s warehouse; (2) Leach used out-of-
state paint, tools, and gasoline (for certain equipment) to
maintain the warehouse; (3) Leach used an “Echo” brand
weed-eater to cut the weeds and grass around his building;
(4) Echo is located in Lake Zurich, Illinois, and London,
Ontario.
  The evidence relied upon by the government indeed pushed
the jury’s inferential powers to the outermost limits. As we
explained above, under the depletion of assets theory, the
victim-enterprise must customarily purchase goods in in-
terstate commerce. We find it particularly troubling that
the government never affirmatively established when and
with what funds Leach acquired the weed-eater, gas, paint,
and tools.3 Nor did the government present any direct evi-
dence to establish that the gas, paint, and tools used by
Leach to maintain the warehouse had traveled in interstate
commerce.4 Hence, the jury could have inferred, for exam-
ple, that Leach purchased only one weed-eater twenty years
ago. If so, such would not amount to the customary purchase
of interstate goods, as required. Likewise, if Leach simply
used gasoline, paint, and tools he had purchased for his
personal consumption, then no victim-enterprise (i.e.,
warehouse) funds would have been used to purchase those
interstate goods, as required. Had the jury inferred that


3
   Although the defendants correctly point out that Leach never
expressly testified that he purchased gas, paint, and tools (stating
only that those items were used to operate the warehouse), we
find that inference to be eminently reasonable.
4
  Leach testified that—presumably to the best of his knowledge—
the gas, paint, and tools he used were from outside the state of
Florida. Absent any contrary evidence by the defendants, this de
minimis showing is sufficient to establish the interstate nature of
these goods.
Nos. 03-2089 & 03-2129                                        13

either or both of these scenarios were true, then it would
have been precluded from finding that the interstate com-
merce requirement of the Hobbs Act was met.
  However, we conclude that the above evidence, taken as
a whole and construed in the light most favorable to the
government, is sufficient to sustain the defendants’ § 1951
convictions. The jury inferred—as it was entitled to do—
that the out-of-state weed-eater, gas, paint, and tools were
purchased on a customary basis by Leach exclusively for
warehouse-related maintenance. In addition, we note that
an extortion victim’s customary use of out-of-state gasoline
might alone meet the interstate commerce requirement,
although no case has yet so held (and we expressly decline
to do so here). See Bailey, 227 F.3d at 799 (declining to reach
the issue).5 Arguably, Calabrese’s interstate travel to per-
form the assault, combined with Leach’s purchase of out-of-
state gasoline, tools, paint, and weed-eater, is enough to
meet the interstate commerce requirement. See United States
v. Le, 256 F.3d 1229, 1236-37 (11th Cir. 2001). In short,
although the government may have been able to produce
stronger evidence establishing a potential effect on inter-
state commerce, we cannot say that no rational trier of fact
could have concluded that this element was met beyond a
reasonable doubt.


B. Sentences
  Sentencing in federal courts has been altered in several
important ways by the Supreme Court’s recent decision in


5
  See also Morgano, 39 F.3d at 1371 (parties stipulated that the
natural gas the extortion victim purchased was from out-of-state
and hence met the interstate commerce requirement); United States
v. Frasch, 818 F.2d 631, 634-35 (7th Cir. 1987) (same); United
States v. Conn, 769 F.2d 420, 424 (7th Cir. 1985) (purchase of
gasoline, in addition to office supplies and equipment and rental
cars, sufficient to meet the interstate commerce requirement).
14                                   Nos. 03-2089 & 03-2129

United States v. Booker, 125 S. Ct. 738 (2005). The Court
reaffirmed Apprendi v. New Jersey, 530 U.S. 466 (2000), and
extended its holding to the federal Sentencing Guidelines,
concluding that “[a]ny fact (other than a prior conviction)
which is necessary to support a sentence exceeding the max-
imum authorized by the facts established by a plea of guilty
or a jury verdict must be admitted by the defendant or
proved to a jury beyond a reasonable doubt.” Booker, 125 S.
Ct. at 756. In order to remedy this constitutional problem,
the Court held that the Guidelines are no longer manda-
tory. See id. at 757. The district court has discretion to
sentence outside the Guideline range as long as the sentence
is reasonable. See id. at 765-66.
  Re and Calabrese were convicted of one count of con-
spiring to commit extortion and one count of conspiring to
travel to commit extortion. Under the Guidelines, the base
level for these offenses is 18, which corresponds to a sentence
of 27-33 months. The sentencing court, however, sentenced
the defendants to 87 months after making several findings
under a preponderance of the evidence standard. The court
enhanced the sentences two levels after finding that the
offenses involved an express or implied threat of death or
bodily injury, four levels because a dangerous weapon was
used, and three levels based on a finding that the victim
sustained a bodily injury between the defined categories of
“Bodily Injury” and “Serious Bodily Injury.”
  Re and Calabrese now claim that their sentences were
imposed in violation of the Sixth Amendment as clarified by
Booker, and that the sentences should be vacated. The
defendants did not argue that the Guidelines were unconsti-
tutional in the district court; therefore, we must now review
their sentences under the plain error standard. See Booker,
125 S. Ct. at 769; United States v. Cotton, 535 U.S. 625
(2002). A four-part test was set forth by the Supreme Court
to determine plain error. Cotton, 535 U.S. at 631-32;
Johnson v. United States, 520 U.S. 461, 466-67 (1997). “[B]e-
Nos. 03-2089 & 03-2129                                     15

fore an appellate court can correct an error not raised at
trial, there must be (1) error, (2) that is plain, and (3) that
affect[s] substantial rights.” Johnson, 520 U.S. at 466-67
(internal quotations and citation omitted). Only if these con-
ditions are met may an appellate court “exercise its dis-
cretion to notice a forfeited error, but only if (4) the error
seriously affect[s] the fairness, integrity, or public reputa-
tion of judicial proceedings.” Id. at 467 (internal quotations
and citation omitted).
  So, the first inquiry is whether there was an error that
was plain. The Supreme Court held that error is plain when
“the law at the time of trial was settled and clearly contrary
to the law at the time of appeal. . . .” Id. at 468. This
“criterion is satisfied in cases such as these after Booker.”
United States v. Paladino, No. 03-2296, 2005 WL 435430, at
*7 (7th Cir. Feb. 25, 2005).
  Although the sentences were unconstitutionally imposed,
we do not know whether the defendants’ rights were sub-
stantially affected because we do not know if the district
judge would have imposed the same sentences even with
the increased discretion permitted by Booker. Therefore, we
will retain jurisdiction of the appeal and “order a limited
remand to permit the sentencing judge to determine
whether he would (if required to resentence) reimpose his
original sentence.” Id. at *10. If the district court deter-
mines that it would have imposed the same sentence, there
is no prejudice and thus no plain error, but the sentence
will still be reviewed for reasonableness. Id. If the sentenc-
ing judge determines that he would have imposed different
sentences under the Booker standard, we will vacate the
original sentences and remand the cases for resentencing.
Id.


                      IV. Conclusion
 For the foregoing reasons, we AFFIRM the convictions of
Re and Calabrese. While retaining jurisdiction, we order a
16                                  Nos. 03-2089 & 03-2129

limited remand of their sentences in accordance with Booker,
Paladino, and this opinion. The district court is directed to
return this case to us when the limited remand has been
completed.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—3-22-05